Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of

 

October 20, 2011,

 

among

 

AGILENT TECHNOLOGIES, INC.,

 

The LENDERS Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

J.P. MORGAN EUROPE LIMITED,
as London Agent

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A. and BANK OF AMERICA, N.A.,

as Syndication Agents

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

[CS&M No. 6701-670]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

25

SECTION 1.03.

Terms Generally

26

SECTION 1.04.

Accounting Terms; GAAP

26

SECTION 1.05.

Currency Translation

27

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01.

Commitments

27

SECTION 2.02.

Loans and Borrowings

27

SECTION 2.03.

Requests for Revolving Borrowings

28

SECTION 2.04.

Swingline Loans

29

SECTION 2.05.

Letters of Credit

31

SECTION 2.06.

Funding of Revolving Borrowings

37

SECTION 2.07.

Interest Elections

38

SECTION 2.08.

Termination, Reduction and Increase of Commitments

40

SECTION 2.09.

Extension of Maturity Date

41

SECTION 2.10.

Repayment of Loans; Evidence of Debt

43

SECTION 2.11.

Prepayment of Loans

44

SECTION 2.12.

Fees

45

SECTION 2.13.

Interest

46

SECTION 2.14.

Alternate Rate of Interest

47

SECTION 2.15.

Increased Costs

48

SECTION 2.16.

Break Funding Payments

49

SECTION 2.17.

Taxes

50

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

53

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

55

SECTION 2.20.

Designation of Borrowing Subsidiaries

56

SECTION 2.21.

Defaulting Lenders

57

 

--------------------------------------------------------------------------------


 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

59

SECTION 3.02.

Authorization; Enforceability

59

SECTION 3.03.

Governmental Approvals; No Conflicts

60

SECTION 3.04.

Financial Condition; No Material Adverse Change

60

SECTION 3.05.

Litigation and Environmental Matters

60

SECTION 3.06.

Compliance with Laws and Agreements

61

SECTION 3.07.

Investment Company Status

61

SECTION 3.08.

Properties

61

SECTION 3.09.

Federal Reserve Regulations

61

SECTION 3.10.

Taxes

61

SECTION 3.11.

ERISA

62

SECTION 3.12.

Disclosure

62

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

SECTION 4.01.

Effective Date

62

SECTION 4.02.

Each Credit Event

63

SECTION 4.03.

Initial Credit Event for each Borrowing Subsidiary

64

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Financial Statements and Other Information

64

SECTION 5.02.

Notices of Material Events

66

SECTION 5.03.

Existence

66

SECTION 5.04.

Businesses and Properties

66

SECTION 5.05.

Payment of Taxes

67

SECTION 5.06.

Insurance

67

SECTION 5.07.

Books and Records; Inspection Rights

67

SECTION 5.08.

Compliance with Laws

67

SECTION 5.09.

Use of Proceeds

67

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Subsidiary Indebtedness

68

SECTION 6.02.

Liens

69

SECTION 6.03.

Sale and Leaseback Transactions

70

SECTION 6.04.

Fundamental Changes

71

 

2

--------------------------------------------------------------------------------


 

SECTION 6.05.

Transactions with Affiliates

72

SECTION 6.06.

Restrictive Agreements

72

SECTION 6.07.

Adjusted Leverage Ratio

73

 

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Agents

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

Guarantee

 

 

 

 

 

ARTICLE X

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 10.01.

Notices

80

SECTION 10.02.

Waivers; Amendments

81

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

82

SECTION 10.04.

Successors and Assigns

83

SECTION 10.05.

Survival

87

SECTION 10.06.

Counterparts; Integration; Effectiveness

87

SECTION 10.07.

Severability

88

SECTION 10.08.

Right of Setoff

88

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

88

SECTION 10.10.

WAIVER OF JURY TRIAL

89

SECTION 10.11.

Headings

89

SECTION 10.12.

Confidentiality; Non-Public Information

89

SECTION 10.13.

Interest Rate Limitation

91

SECTION 10.14.

Conversion of Currencies

91

SECTION 10.15.

USA Patriot Act

91

SECTION 10.16.

No Fiduciary Relationship

92

 

3

--------------------------------------------------------------------------------


 

Schedules:

 

 

Schedule 2.01

— Commitments

 

Schedule 6.01

— Existing Subsidiary Indebtedness

 

Schedule 6.02

— Existing Liens

 

Schedule 6.03

— Existing Sale and Leaseback Transactions

 

Schedule 6.06

— Existing Restrictive Agreements

 

 

 

 

Exhibits:

 

 

Exhibit A

— Form of Accession Agreement

 

Exhibit B

— Form of Assignment and Assumption

 

Exhibit C

— Form of Borrowing Subsidiary Agreement

 

Exhibit D

— Form of Borrowing Subsidiary Termination

 

Exhibit E

— Mandatory Costs Rate

 

Exhibit F

— Form of Maturity Date Extension Request

 

Exhibit G

— Form of Tax Certificates

 

 

4

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of October 20, 2011 (the “Agreement”), among AGILENT
TECHNOLOGIES, INC. a Delaware corporation (the “Company”), the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and J.P. MORGAN
EUROPE LIMITED, as London Agent.

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A among an Increasing Lender, the Company and the Administrative Agent.

 

“Acquisition” means any transaction, or series of related transactions, in which
the Company or any Subsidiary acquires (a) equity interests in any Person if,
after giving effect thereto, such Person will become a Subsidiary or (b) any
business or assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person (whether through purchase of assets,
merger or otherwise).

 

“Acquisition Indebtedness” means, with respect to any Acquisition, any
Indebtedness incurred during the Acquisition Period with respect to such
Acquisition and identified by the Company to the Administrative Agent as
Indebtedness incurred for the purpose of financing such Acquisition (including
any repayment or prepayment of Indebtedness of the Person or assets acquired
thereby and payment of related fees and expenses); provided that (a) at all
times during the Acquisition Period with respect to such Acquisition, all the
net proceeds of such Indebtedness constitute Unrestricted Cash that is
segregated in a separate deposit or securities account of the Company and held
to be applied for such purpose upon consummation of such Acquisition (it being
understood that, in the event any such net proceeds cease to be Unrestricted
Cash or are not so segregated and held during the Acquisition Period with
respect to such Acquisition (including as a result of having been used for any
other purpose), the aggregate principal amount of such Indebtedness equal to the
principal amount thereof that has yielded such net proceeds shall cease to be
“Acquisition Indebtedness” hereunder), (b) following the end of the Acquisition
Period with respect to such Acquisition, such Indebtednenss shall continue to
constitute Acquisition Indebtedness if and only to the extent that such net
proceeds have been used for the purpose of financing such Acquisition (including
any

 

--------------------------------------------------------------------------------


 

repayment or prepayment of Indebtedness of the Person or assets acquired thereby
and payment of related fees and expenses) and (c) the aggregate principal amount
of such Indebtedness does not exceed the aggregate amount of funds required by
the Company to finance such Acquisition (including any repayment or prepayment
of Indebtedness of the Person or assets acquired thereby and payment of related
fees and expenses).

 

“Acquisition Period” means, with respect to any Acquisition, the period
(a) commencing on the date on which the Company or a Subsidiary enters into a
definitive agreement providing for the consummation of such Acquisition and
(b) ending on the date that is the earliest of (i) the date such Acquisition is
consummated, (ii) the date such definitive agreement is terminated or such
Acquisition is otherwise abandoned by the Company or such Subsidiary and
(iii) the date that is 18 months after the commencement of such period under
clause (a) above.

 

“Adjusted Consolidated Total Indebtedness” means, at any time, (a) the aggregate
amount of all Indebtedness of the Company and the Subsidiaries at such time, all
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom, during the Acquisition Period with respect to any Acquisition, the
Acquisition Indebtedness relating to such Acquisition, minus (b) all
Indebtedness at such time consisting of obligations of the Company and the
Subsidiaries as account parties in respect of letters of credit and letters of
guaranty that do not support Indebtedness, all determined on a consolidated
basis in accordance with GAAP; provided that during the Specified
Post-Acquisition Period with respect to any Acquisition, the aggregate amount of
the Acquisition Indebtedness with respect thereto shall be reduced (but not
below zero) by the amount of the Available Unrestricted Cash at such time, but
only to the extent the Available Unrestricted Cash at such time exceeds
US$500,000,000.  In the event that the Company or any Subsidiary shall have
completed since any date as of which Adjusted Consolidated Total Indebtedness is
to be determined an acquisition or disposition of any Person, division or
business unit for which the Company is required to file pro forma financial
statements with the SEC, Adjusted Consolidated Total Indebtedness shall be
determined (and if the Company is not so required to file such financial
statements, Adjusted Consolidated Total Indebtedness may, at the election of the
Company exercised in good faith (and so long as such election is also made with
respect to the Consolidated EBITDA), be determined) on a Pro Forma Basis as if
such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred on such date.

 

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1.00%) equal to the sum of (a) the EURIBO Rate for such
Interest Period and (b) the Mandatory Costs Rate.

 

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the product of
(i) the LIBO Rate for US Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in any Alternative Currency (other than Euros) for any Interest Period, an
interest rate per annum (rounded upwards, if

 

2

--------------------------------------------------------------------------------


 

necessary, to the next 1/16 of 1.00%) equal to the sum of (i) the LIBO Rate for
such currency for such Interest Period plus (ii) the Mandatory Costs Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent and the London Agent.

 

“Agreement” has the meaning assigned to such term in the heading hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%.  For purposes of clause (c) above, the Adjusted LIBO Rate on any day
shall be based on the Screen Rate at approximately 11:00 a.m., London time, on
such day for deposits in US Dollars with a maturity of one month.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Alternative Currency” means Euro, Sterling, Yen and any other currency, other
than US Dollars, (a) that is freely available, freely transferable and freely
convertible into US Dollars, (b) in which dealings in deposits are carried on in
the London interbank market and (c) that has been designated by the
Administrative Agent as an Alternative Currency at the request of the Company,
and with the consent of each Lender.

 

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan, Borrowing or Letter of Credit, the
Administrative Agent, and (b) with respect to a Loan or Borrowing denominated in
an Alternative Currency, the London Agent.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

3

--------------------------------------------------------------------------------


 

 

“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan,
EURIBOR Revolving Loan, ABR Loan or the facility fees payable hereunder, the
applicable rate per annum set forth below under the caption “LIBOR/EURIBOR
Margin”, “ABR Margin” or “Facility Fee”, as the case may be, based upon the
ratings by S&P and Moody’s, respectively, applicable on such date to the Index
Debt :

 

 

 

Ratings
(S&P/Moody’s)

 

Facility Fee
(% per annum)

 

LIBOR/
EURIBOR

Margin
(% per annum)

 

ABR
Margin
(% per annum)

 

Category 1

 

A-/A3 or above

 

0.080

%

0.920

%

0.000

%

Category 2

 

BBB+/Baa1

 

0.100

%

1.025

%

0.025

%

Category 3

 

BBB/Baa2

 

0.125

%

1.125

%

0.125

%

Category 4

 

BBB-/Baa3

 

0.200

%

1.300

%

0.300

%

Category 5

 

BB+/Ba1 or below

 

0.300

%

1.450

%

0.450

%

 

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency.  Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.  If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith, Incorporated, in their capacities as
joint lead arrangers and joint bookrunners for the credit facility established
hereunder.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

 

“Available Unrestricted Cash” means, at any time, Unrestricted Cash owned by
Foreign Subsidiaries at such time; provided that, without duplication, (a) there
shall be excluded Unrestricted Cash owned by any Foreign Subsidiary that is not
wholly owned by the Company, to the extent ownership of such Unrestricted Cash
is attributable to the noncontrolling interest in such Foreign Subsidiary, and
(b) Unrestricted Cash owned by any Foreign Subsidiary shall be included only to
the extent that, at such time, either the declaration and payment of cash
dividends or other cash distributions by such Foreign Subsidiary, or an
intercompany loan to the Company by such Foreign Subsidiary (where such
intercompany loan is unsecured and subordinated in right of payment to the
Obligations on terms customary for subordinated intercompany indebtedness), is
permitted by the operation of the terms of the organizational documents of such
Foreign Subsidiary, the agreements or other instruments binding upon such
Foreign Subsidiary and laws applicable to such Foreign Subsidiary and does not
require prior approval of any Governmental Authority that has not been obtained.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such

 

5

--------------------------------------------------------------------------------


 

Person by a Governmental Authority; provided, however, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America (or any other
applicable jurisdiction) or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means (a) Revolving Loans of the same Type and denominated in the
same currency and to the same Borrower, made, converted or continued on the same
date and, in the case of LIBOR Loans or EURIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a Swingline Loan in accordance with
Section 2.04.

 

“Borrowing Subsidiary” means any Subsidiary that has been designated as a
Borrowing Subsidiary pursuant to Section 2.20 and that has not ceased to be a
Borrowing Subsidiary as provided in such Section.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London are not
open for general business, (b) when used in connection with a EURIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London are not
open for general business and any day on which the Trans-European Automated
Real-time Gross

 

6

--------------------------------------------------------------------------------


 

Settlement Express Transfer (TARGET) payment system is not open for the
settlement of payments in Euros and (c) when used in connection with a Loan to
any Borrower organized in a jurisdiction other than the United States of
America, the term “Business Day” shall also exclude any day on which commercial
banks in the jurisdiction of organization of such Borrower are not open for
general business.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date of this
Agreement, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the date of this
Agreement.  For purposes of Section 6.02, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and (b) any Lender, refers to whether such Lender has a Loan of
a particular Class.

 

“Code” means the Internal Revenue Code of 1986.

 

7

--------------------------------------------------------------------------------


 

“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by a Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to
Section 2.08 or pursuant to assignments by or to such Lender pursuant to
Section 10.04.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or Accession Agreement
pursuant to which such Lender shall have assumed or acquired its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
US$400,000,000.

 

“Company” has the meaning assigned to such term in the heading of this
Agreement.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lender” has the meaning assigned to such term in Section 2.09.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation for such period and amortization of
intangible assets for such period, (iv) non-cash charges for such period
(including non-cash charges for impairment of goodwill and non-cash charges
associated with employee compensation for such period, but excluding, for the
avoidance of doubt, any additions to bad debt reserves or bad debt expense),
(v) non-recurring cash charges or expenses in connection with dispositions or
restructurings, in an aggregate amount for any period of four consecutive fiscal
quarters not to exceed US$25,000,000, (vi) any charges, fees, costs and expenses
for such period related to the consummation of any Acquisition (including any
restructuring charges and any non-recurring integration costs for such period),
provided that such charges, fees, costs and expenses are incurred within 18
months following the consummation of such Acquisition, in an aggregate amount
for any period of four consecutive fiscal quarters not to exceed US$100,000,000,
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of (i) all extraordinary gains for such period,
(ii) equity in net income of unconsolidated affiliates and other minority
interest net income for such period (except to the extent actually distributed
or paid to the Company or a Subsidiary), (iii) interest income for such period,
(iv) all cash payments in such period in respect of items that were reflected in
any prior period as non-cash charges of the sort referred to in clause
(a)(iv) above and (v) noncash items of income for such

 

8

--------------------------------------------------------------------------------


 

period that represent the reversal of any accrual for anticipated cash charges
made in a prior period, but only to the extent such accrual did not reduce
Consolidated EBITDA for such prior period, all determined on a consolidated
basis in accordance with GAAP.  In the event that the Company or any Subsidiary
shall have completed since the beginning of the relevant period an acquisition
or disposition of any Person, division or business unit for which the Company is
required to file pro forma financial statements with the SEC, Consolidated
EBITDA shall be determined (and if the Company is not so required to file such
financial statements, Consolidated EBITDA may, at the election of the Company
exercised in good faith (and so long as such election is also made with respect
to the Adjusted Consolidated Total Indebtedness) be determined) for such period
on a Pro Forma Basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that,
to the extent included therein, there shall be excluded the net income or loss
attributable to any discontinued operations of the Company and the Subsidiaries.

 

“Consolidated Stockholders’ Equity” means, at any time, the stockholders’ equity
of the Company at the end of the then most recent period of four consecutive
fiscal quarters for which consolidated financial statements of the Company have
been delivered pursuant to Section 5.01(a) or 5.01(b) or, prior to the delivery
of any such financial statements, at July 31, 2011, determined on a consolidated
basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means each Agent, each Issuing Bank, the Swingline Lender and
each other Lender.

 

“Declining Lender” has the meaning assigned to such term in Section 2.09.

 

“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination

 

9

--------------------------------------------------------------------------------


 

that a condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Company or any Credit Party in writing, or has
made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good-faith determination that a condition precedent (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by a Credit Party made in good faith to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Borrower, any Subsidiary or any other Affiliate of the Borrower.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all material laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

10

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA (or, after the
effectiveness of Title II of the Pension Act, that it is in endangered or
critical status, within the meaning of Section 305 of ERISA); or (h) on and
after the effectiveness of Title I of the Pension Act, a determination that any
Plan is or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).

 

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates (rounded upwards to four
decimal places), supplied to the Administrative Agent at its request by the
Reference Banks (or such of the Reference Banks as shall supply such rates in
response to such request), quoted by the Reference Banks to leading banks in the
European interbank market for the offering of deposits in Euro for a period
comparable to the Interest Period for such Borrowing, in each case as of
11:00 a.m., Brussels time, on the Quotation Day.

 

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

 

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in

 

11

--------------------------------------------------------------------------------


 

accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the Reuters World Currency Page for such currency; provided
that in the event that such rate does not appear on the Reuters World Currency
Page, the Administrative Agent may use any reasonable method it reasonably deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Company under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
May 11, 2007, as heretofore amended, among the Company, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Existing Maturity Date” has the meaning assigned to such term in Section 2.09.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by

 

12

--------------------------------------------------------------------------------


 

Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next 1/100 of 1.00%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, with respect to any Borrower, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of such Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is organized under
the laws of a jurisdiction other than the United States of America, a State
thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States
of America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount, as of any
date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a

 

13

--------------------------------------------------------------------------------


 

principal amount, the maximum monetary exposure as of such date of the guarantor
under such Guarantee (as determined, in the case of clause (i), pursuant to such
terms or, in the case of clause (ii), in good faith by a Financial Officer of
the Company)).

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
values determined in accordance therewith (but not yet paid), such termination
values, and (b) for any date prior to the date referenced in clause (a), the
mark-to-market values for such Hedging Agreements, determined based on one or
more mid-market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business and (ii) earn-outs,
hold-backs and similar deferred payment of consideration in acquisitions (but
only to the extent that no payment is then owed thereunder)), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all Securitization Transactions of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
Repurchase Obligations.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other

 

14

--------------------------------------------------------------------------------


 

relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
September 2011 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid.

 

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is two weeks or one,
two, three or six months (or, if agreed to by each Lender, one week or nine or
twelve months) thereafter, as the applicable Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a LIBOR Borrowing or EURIBOR Borrowing
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Citibank N.A., Bank of America,
N.A. and each other Lender that shall have become an Issuing Bank hereunder as
provided in Section 2.05(j) (other than any Person that shall have ceased to

 

15

--------------------------------------------------------------------------------


 

be an Issuing Bank as provided in Section 2.05(k)), each in its capacity as an
issuer of Letters of Credit hereunder.  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate (it
being agreed that such Issuing Bank shall, or shall cause such Affiliate to,
comply with the requirements of Section 2.05 with respect to such Letters of
Credit).

 

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

 

“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).

 

“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued and outstanding under this
Agreement.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate at approximately
11:00 a.m., London time, on the Quotation Date for such currency for such
Interest Period, as the rate for deposits of such currency with a maturity
comparable to such Interest Period.  In the event that no Screen Rate is
available for such currency at such time for any reason, then the “LIBO Rate”
with respect to such LIBOR Borrowing denominated in such currency for such
Interest Period shall be the rate at which deposits of such currency in an
amount equal to the Borrowing Minimum for such currency and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, on the Quotation Date for such
currency.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

16

--------------------------------------------------------------------------------


 

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities and
(d) any assignment or sale of any income or revenues (including accounts
receivable) or rights in respect thereof.

 

“Loan Documents” means this Agreement, each Accession Agreement, each agreement
referred to in Section 2.05(j) and each promissory note delivered pursuant to
this Agreement.

 

“Loan Party” means the Company, in its capacity as a Borrower and as a guarantor
of the Obligations of the other Borrowers pursuant to Article IX, and each
Borrowing Subsidiary.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in an Alternative Currency, London time.

 

“London Agent” means J.P. Morgan Europe Limited, in its capacity as London agent
for the Lenders hereunder, or any successor appointed in accordance with
Article VIII.

 

“Mandatory Costs Rate” has the meaning assigned to such term in Exhibit E.

 

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Company to
perform its obligations hereunder or (c) a material impairment of the rights or
remedies available to the Lenders or the Administrative Agent hereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and the Subsidiaries in an aggregate principal amount
exceeding US$100,000,000.  For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Company or any Subsidiary in
respect of (a) any Hedging Agreements at any time shall be the Hedge Termination
Value thereof at such time and (b) any Securitization Transaction shall be
determined as set forth in the definition of such term.

 

“Material Subsidiary” means any Subsidiary (a) that is a Subsidiary Borrower,
(b) the consolidated assets of which equal 5.00% or more of the consolidated
assets of the Company and the Subsidiaries as of the last day of the most recent
fiscal

 

17

--------------------------------------------------------------------------------


 

quarter of the Company or (b) the consolidated revenues of which equal 5.00% or
more of the consolidated revenues of the Company and the Subsidiaries for the
most recent period of four consecutive fiscal quarters; provided that if at the
end of the most recent fiscal quarter or for the most recent period of four
consecutive fiscal quarters the consolidated assets or consolidated revenues of
all Subsidiaries that under clauses (b) and (c) above would not constitute
Material Subsidiaries shall have exceeded 15% of the consolidated assets or 15%
of the consolidated revenues of the Company and the Subsidiaries, then one or
more of such excluded Subsidiaries shall for all purposes of this Agreement be
deemed to be Material Subsidiaries in descending order based on the amounts of
their consolidated assets until such excess shall have been eliminated.

 

“Maturity Date” means October 20, 2016, as such date may be extended pursuant to
Section 2.09.

 

“Maturity Date Extension Request” means a request by the Company, substantially
in the form of Exhibit F hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.09.

 

“MNPI” means material information concerning the Company and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the United States Securities Act of 1933 and the Exchange Act.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA which the Company or any ERISA Affiliate (other than
any Person considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) has maintained, sponsored, contributed to or accrued an
obligation to contribute to, or has within any of the preceding six plan years
maintained, sponsored, contributed to or accrued an obligation to contribute.

 

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means, with respect to any Borrower, the due and punctual payment
of (a) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be

 

18

--------------------------------------------------------------------------------


 

made by such Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of LC
Disbursements, interest thereon and obligations to provide cash collateral, and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of such Borrower under this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Lender or Issuing Bank
and the jurisdiction imposing such Taxes (other than a connection arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any and all present or future stamp court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).

 

“Participant” has the meaning assigned to such term in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Pension Act” shall mean the Pension Protection Act of 2006.

 

“Permitted Liens” means:

 

(a)  Liens imposed by law for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.05;

 

(b)  statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, and similar Liens imposed by Law, in each case
incurred in the ordinary course of business for sums not yet delinquent by more
than 30 days or being contested in good faith;

 

(c)  Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, disability or unemployment
insurance, old-age pensions, retiree health benefits and other similar plans or
programs and other social security laws or regulations;

 

19

--------------------------------------------------------------------------------


 

(d)  deposits to secure the performance of (or to secure letters of credit or
letters of guarantee that secure the performance of) bids, trade contracts,
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

 

(e)  leases, licenses, subleases or sublicenses granted to others (other than as
security for Indebtedness) not interfering in any material respect with the
ordinary conduct of the business of the Company and the Subsidiaries, taken as a
whole;

 

(f)  (i) easements, covenants, conditions, restrictions, zoning restrictions,
building codes, land use laws, leases, subleases, licenses, rights of way, minor
irregularities in, or lack of, title and similar encumbrances affecting real
property, (ii) with respect to any lessee’s or licensee’s interest in real or
personal property, mortgages, liens, rights and obligations and other
encumbrances arising by, through or under any owner, lessor or licensor thereof
and (iii) leases, licenses, rights and obligations in connection with patents,
copyrights, trademarks, tradenames and other intellectual property, in each case
that do not secure the payment of Indebtedness to the extent, in the case of
each of clauses (i), (ii) and (iii), that the Liens referred to therein do not,
in the aggregate, materially detract from the value of the affected property as
used by the Company or any Subsidiary in the ordinary course of business or
interfere in any material respect with the ordinary conduct of the business of
the Company and the Subsidiaries, taken as a whole;

 

(g)  judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII, and deposits securing appeal or other
surety bonds related to such judgments;

 

(h)  Liens in favor of any Governmental Authority (i) to secure partial
progress, advance or other payments pursuant to any contract or statute or
(ii) to secure any Indebtedness incurred for the purpose of financing all or
part of the purchase price or cost of constructing or improving the property
subject to such Liens;

 

(i)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(j)  customary landlords’ Liens under leases to which such Person is a party;

 

(k)  Liens arising under short-term repurchase agreements or reverse repurchase
agreements with respect to US Treasury securities or other cash equivalent
investments, short-term securities lending and securities borrowing

 

20

--------------------------------------------------------------------------------


 

agreements and similar transactions employed in connection with the management
of cash and cash equivalents and short-term investments;

 

(l)  normal and customary rights of setoff, banker’s Liens and similar rights in
respect of deposits of cash, or in respect of investment securities accounts, in
favor of banks or other depository institutions; and

 

(m)  sales, assignments, transfers or dispositions of accounts receivable in the
ordinary course of business for purposes of collection (but not as part of any
Securitization Transaction or factoring arrangement).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 10.12(c).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Basis”, when used in reference to any computations, means that such
computations are to be made on a basis that gives effect to the applicable
acquisition or disposition as if such acquisition or disposition had occurred on
the date specified, in a manner consistent with the requirements of the SEC for
pro forma financial information set forth in Article 11 of Regulation S-X under
the Exchange Act.  If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months).

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Quotation Day” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of

 

21

--------------------------------------------------------------------------------


 

such Interest Period and (c) with respect to Euro for any Interest Period, the
day two TARGET Days before the first day of such Interest Period, in each case
unless market practice differs in the Relevant Interbank Market for any
currency, in which case the Quotation Day for such currency shall be determined
by the Applicable Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day shall be
the last of those days).

 

“Recipient” means (a) the Agents, (b) any Lender and (c) any Issuing Bank, as
applicable.

 

“Reference Banks” means, in relation to EURIBOR, the principal London office of
JPMorgan Chase Bank, N.A. or such other banks as may be appointed by the
Administrative Agent in consultation with the Company.

 

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.

 

“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of the Company and the
Subsidiaries at such time, in each case to the extent such amounts would be
shown as liabilities on a consolidated balance sheet of the Company as of such
time prepared in accordance with GAAP.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the aggregate Revolving
Credit Exposures and unused Commitments at such time.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) the sum of the US Dollar
Equivalents of the principal amounts of such Lender’s outstanding Revolving
Loans, (b) the amount of such Lender’s LC Exposure and (c) the amount of such
Lender’s Swingline Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such

 

22

--------------------------------------------------------------------------------


 

arrangement entered into within 180 days after the acquisition or construction
of the subject property shall not be deemed to be a “Sale-Leaseback
Transaction”.

 

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, the
British Bankers Association Interest Settlement Rate for such Interest Period as
set forth on the applicable Reuters screen (and if such service ceases to be
available, another service displaying the appropriate rate designated by the
Administrative Agent) and (b) in respect of the EURIBO Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable Reuters
screen (and if such services ceases to be available, another service displaying
the appropriate rate designated by the Administrative Agent).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or
successor transferee of indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers.  The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivables or
interests therein transferred pursuant to such Securitization Transaction net of
any such accounts receivables or interests therein that have been written off as
uncollectible.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor by merger or consolidation to its rating
agency business.

 

“Specified Post-Acquisition Period” means, with respect to any Acquisition, the
period beginning on the date such Acquisition is consummated and ending on the
date that is 180 days thereafter.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be

 

23

--------------------------------------------------------------------------------


 

adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the aggregate
Swingline Exposure.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agents” means Citibank, N.A. and Bank of America, N.A., in their
capacities as syndication agents with respect to the credit facility established
hereunder.

 

“TARGET Day” means any day on which both (a) the TARGET payment system (or, if
such payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (b) banks in London are open for general
business.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of this Agreement, the borrowing of Loans, the use of
proceeds thereof and the issuance of Letters of Credit hereunder.

 

24

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of Loans denominated in US Dollars, (b) the Adjusted LIBO
Rate, in the case of Loans denominated in Alternative Currencies (other than
Euros) or (c) the Adjusted EURIBO Rate, in the case of Loans denominated in
Euros.

 

“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

 

“US Dollars” or “US$” means the lawful currency of the United States of America.

 

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent.

 

“Yen” means the lawful currency of Japan.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving

 

25

--------------------------------------------------------------------------------


 

Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or
by Class and Type (e.g., a “LIBOR Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restriction on assignment set forth herein) and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all functions thereof, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (e) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all real and personal tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and

 

26

--------------------------------------------------------------------------------


 

ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Company or any Subsidiary at “fair value”, as defined therein, or to any
other accounting principle, if in each case, such election or such other
accounting principle results in the amount of such Indebtedness being below or
above the stated principal amount of such Indebtedness.

 

SECTION 1.05.  Currency Translation.  The Administrative Agent shall determine
the US Dollar Equivalent of any Borrowing denominated in an Alternative Currency
two Business Days prior to the initial Interest Period therefor and as of the
date two Business Days prior to the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall, except as provided in the next
sentence, be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this Section.  The Administrative Agent may also
determine the US Dollar Equivalent of any Borrowing denominated in an
Alternative Currency as of such other dates as such Applicable Agent shall
determine, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the US Dollar Equivalent of such
Borrowing until the next calculation thereof pursuant to this Section.  The
Administrative Agent shall notify the Company and the applicable Lenders of each
determination of the US Dollar Equivalent of each Borrowing.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Borrowing Subsidiaries, denominated in US Dollars or Alternative Currencies,
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding its Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans denominated in the same
currency and made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Revolving Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.

 

(b)  Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
applicable

 

27

--------------------------------------------------------------------------------


 

Borrower may request in accordance herewith, (ii) each Revolving Borrowing
denominated in Euros shall be comprised entirely of EURIBOR Loans and (iii) each
Revolving Borrowing denominated in an Alternative Currency (other than Euros)
shall be comprised entirely of LIBOR Loans.  Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the applicable Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)  At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, and at the time each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each Swingline Loan shall be in an integral multiple of
US$1,000,000.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 10 LIBOR
Revolving Borrowings and EURIBOR Revolving Borrowings outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Agent (a) in the
case of a LIBOR Revolving Borrowing denominated in US Dollars, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a LIBOR Revolving Borrowing denominated
in an Alternative Currency or a EURIBOR Revolving Borrowing, not later than
12:00 noon, Local Time, three Business Days before the proposed Borrowing and
(c) in the case of an ABR Revolving Borrowing, not later than 2:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing. 
Each such Borrowing Request shall be irrevocable and shall be made by hand
delivery or fax to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by a Financial Officer of the
applicable Borrower (or, in the case of any Borrowing denominated in US Dollars,
by telephone notification, confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Financial Officer of the applicable
Borrower).  Each such telephonic or written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(a)  the Borrower requesting such Borrowing;

 

(b)  the currency (which shall be US Dollars or an Alternative Currency) and the
principal amount of such Borrowing;

 

28

--------------------------------------------------------------------------------


 

(c)  the date of such Borrowing, which shall be a Business Day;

 

(d)  if such Borrowing is denominated in US Dollars, the Type of such Borrowing;

 

(e)  in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

(f)  the location and number of the account to which funds are to be disbursed
or, in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that made such LC Disbursement; and

 

(g)  in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, the jurisdiction from which payments of the principal and
interest on such Borrowing will be made.

 

If no currency is specified with respect to any requested Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected US Dollars.  If no
election as to the Type of Revolving Borrowing denominated in US Dollars is
specified, then the requested Revolving Borrowing shall be an ABR Revolving
Borrowing.  If no Interest Period is specified with respect to any requested
LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans denominated in
US Dollars to the Company and the Borrowing Subsidiaries from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding US$50,000,000, (ii) the total Revolving
Credit Exposures exceeding the total Commitments and (iii) in the event the
Existing Maturity Date shall have been extended as provided in Section 2.09, the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Maturity Date and the Swingline Exposure attributable to Swingline
Loans maturing after such Existing Maturity Date exceeding the total Commitments
that shall have been extended to a date after the latest expiration date of such
Letters of Credit and the latest maturity date of such Swingline Loans; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

 

29

--------------------------------------------------------------------------------


 

(b)  To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent by telephone, confirmed promptly by hand delivery or fax,
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date of such Swingline Loan (which shall be a Business Day) and the principal
amount of such Swingline Loan.  The Administrative Agent will promptly advise
the Swingline Lender of any such notice received by it.  The Swingline Lender
shall make each Swingline Loan available to applicable Borrower by means of a
credit to the general deposit account of such Borrower with the Swingline Lender
(or, in the case of a Swingline Loan identified by the applicable Borrower in
its notice to be made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank
identified in such notice) by 3:00 p.m., New York City time, on the requested
date of such Swingline Loan.

 

(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will be required to participate. 
Promptly following receipt of such notice, the Administrative Agent will give
notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees to pay, upon receipt of notice as provided
above, to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in Swingline Loans is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender further acknowledges and agrees that, in
making any Swingline Loan, the Swingline Lender shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the applicable Borrower deemed made pursuant to Section 4.02, unless, at
least one Business Day prior to the time such Swingline Loan was made, the
Required Lenders shall have notified the Swingline Lender (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Swingline Loan were
then made (it being understood and agreed that, in the event the Swingline
Lender shall have received any such notice, such Swingline Lender shall not have
any obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist).  Each Lender shall comply with its
obligations under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.06 with respect to Revolving
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
relevant

 

30

--------------------------------------------------------------------------------


 

Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the relevant Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.

 

SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in US Dollars for its own account or, so long as the Company is a
joint and several co-applicant with respect thereto, for the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be an account party in
respect of any such Letter of Credit).

 

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the requesting Borrower
shall deliver (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other

 

31

--------------------------------------------------------------------------------


 

information as shall be reasonably necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit.  If requested by
the applicable Issuing Bank, the applicable Borrower also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed US$75,000,000,
(ii) the total Revolving Credit Exposures will not exceed the total Commitments
and (iii) in the event the Existing Maturity Date shall have been extended as
provided in Section 2.09, the sum of the LC Exposure attributable to Letters of
Credit expiring after any Existing Maturity Date and the Swingline Exposure
attributable to Swingline Loans maturing after such Existing Maturity Date shall
not exceed the total Commitments that shall have been extended to a date after
the latest expiration date of such Letters of Credit and the latest maturity
date of such Swingline Loans.

 

(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Maturity Date (the “LC Expiration Date”); provided
that at the request of the applicable Borrower, any Letter of Credit may provide
for automatic renewals for additional periods of up to one year subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided further that in no event shall any
Letter of Credit, as extended from time to time, expire on any date following
the LC Expiration Date.  Notwithstanding clause (ii) of the preceding sentence,
(A) any Collateralized Letter of Credit may, with the consent of the Issuing
Bank that issued such Collateralized Letter of Credit, expire on any date
following the LC Expiration Date and (B) any Letter of Credit that contains a
customary “evergreen” provision may renew pursuant to such evergreen provision
to an expiration date following the LC Expiration Date if such Letter of Credit
becomes a Collateralized Letter of Credit at least 15 Business Days prior to the
latest date upon which the applicable Issuing Bank would be entitled to
terminate such Letter of Credit prior to its automatic renewal pursuant to such
“evergreen” provision.

 

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
issued such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage from time to time of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Applicable Percentage of each LC

 

32

--------------------------------------------------------------------------------


 

Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason.  Subject to paragraph (m) of this Section, each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender further acknowledges and agrees that, in issuing, amending, renewing
or extending any Letter of Credit, the applicable Issuing Bank shall be entitled
to rely, and shall not incur any liability for relying, upon the representation
and warranty of the applicable Borrower deemed made pursuant to Section 4.02,
unless, at least one Business Day prior to the time such Letter of Credit is
issued, amended, renewed or extended (or, in the case of an automatic renewal
permitted pursuant to paragraph (c) of this Section, at least one Business Day
prior to the latest date upon which the applicable Issuing Bank would be
entitled to terminate such Letter of Credit prior to its automatic renewal), the
Required Lenders shall have notified the applicable Issuing Bank (with a copy to
the Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Letter of Credit were
then issued, amended, renewed or extended (it being understood and agreed that,
in the event any Issuing Bank shall have received any such notice, no Issuing
Bank shall have any obligation to issue, amend, renew or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).

 

(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
such Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If such Borrower fails to make such payment when
due, the applicable Issuing Bank shall notify the Administrative Agent of such
failure in accordance with paragraph (l) of this Section, and the Administrative
Agent shall in turn notify each Lender of the applicable LC Disbursement, the
amount of the payment then

 

33

--------------------------------------------------------------------------------


 

due from such Borrower in respect thereof (the “Unreimbursed Amount”) and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the Unreimbursed Amount, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent of any payment from a
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank, as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder.  None of the Agents, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other event or circumstance; provided
that nothing in this Section shall be construed to excuse any Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (such absence to be presumed unless
otherwise determined by a final, non-appealable judgment of a court of competent
jurisdiction), such Issuing Bank shall be

 

34

--------------------------------------------------------------------------------


 

deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)  Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it.  The applicable
Issuing Bank shall promptly notify the Administrative Agent and the applicable
Borrower by telephone (confirmed by fax) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such Issuing Bank and the
Lenders of their obligations with respect to any such LC Disbursement.

 

(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement at
the rate per annum then applicable to ABR Revolving Loans; provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment, and shall be payable on demand or, if no demand
has been made, on the date on which the applicable Borrower reimburses the
applicable LC Disbursement in full.

 

(i)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co-applicant), in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders and the applicable Issuing Bank, an amount in cash
equal to the portion of the LC Exposure attributable to such Letter of Credit as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to cash collateralize shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of

 

35

--------------------------------------------------------------------------------


 

any kind, upon the occurrence of any Event of Default with respect to the
Company or any Borrower described in clause (h) or (i) of Article VII.  The
Borrowers also shall deposit cash collateral in accordance with this paragraph
as and to the extent required by Section 2.11(b) or Section 2.21.  Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrowers under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Monies in such
account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to (i) the
consent of Lenders with LC Exposures representing more than 50% of the aggregate
amount of LC Exposure and (ii) in the case of any such application at a time
when any Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrowers under this Agreement.  If
the Borrowers are required to provide cash collateral hereunder as a result of
the occurrence of an Event of Default, such cash collateral (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived.  If the Borrowers
are required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers as promptly as practicable, to the extent that, after
giving effect to such return, the aggregate Revolving Credit Exposure would not
exceed the aggregate Commitments and no Event of Default shall have occurred and
be continuing.  If the Borrowers are required to provide an amount of cash
collateral hereunder pursuant to Section 2.21, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers as promptly as
practicable, to the extent that, after giving effect to such return, no Issuing
Bank shall have any exposure in respect of any outstanding Letter of Credit that
is not fully covered by the Commitments of the Non-Defaulting Lenders and/or the
remaining cash collateral and no Event of Default shall have occurred and be
continuing.

 

(j)  Designation of Additional Issuing Banks.  From time to time, the Company
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in a
form satisfactory to the Company and the Administrative Agent, executed by such
Lender, the Company and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank.

 

36

--------------------------------------------------------------------------------


 

(k)  Termination of an Issuing Bank.  The Company may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank and the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the 10th Business Day following the date of the
delivery thereof.  At the time any such termination shall become effective, the
Company shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not issue additional Letters of Credit.

 

(l)  Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the face amounts of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on any Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iii) on any Business Day on which the applicable Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

(m)  Collateralized Letters of Credit.  Notwithstanding anything to the contrary
in this Section, the obligations of the Lenders to acquire participations in
Letters of Credit and to reimburse any Issuing Bank for Unreimbursed Amounts
(other than Unreimbursed Amounts arising from LC Disbursements made prior to the
Maturity Date) shall terminate with respect to any Collateralized Letter of
Credit on the Maturity Date (it being understood that the Lenders shall continue
to participate in, and shall be required to reimburse in accordance with this
Section, any LC Disbursement made prior to the Maturity Date).  Any
participation held by any Lender in a Collateralized Letter of Credit on the
Maturity Date (other than in respect of any Unreimbursed Amounts arising from LC
Disbursements made prior to the Maturity Date) shall be deemed to have been
assigned on the Maturity Date to the Issuing Bank that issued such
Collateralized Letter of Credit.

 

SECTION 2.06.  Funding of Revolving Borrowings.  (a)  Each Lender shall make
each Revolving Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 1:30 p.m., Local Time, to the
account of the Applicable Agent most recently designated by it for such purpose
by notice to the

 

37

--------------------------------------------------------------------------------


 

Lenders.  The Applicable Agent will make such Revolving Loans available to the
applicable Borrower by promptly remitting the amounts so received, in like
funds, to the account designated by such Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans identified by the applicable Borrower
in the applicable Borrowing Request to be made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Revolving Loan pursuant to Section 2.13 (it being
understood that nothing in this paragraph shall require any Borrower to pay any
interest in duplication of the interest payable under such Section).

 

SECTION 2.07.  Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03 and, in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03.  Thereafter, the
applicable Borrower may elect to convert such Revolving Borrowing (if
denominated in US Dollars) to a Revolving Borrowing of a different Type or to
continue such Revolving Borrowing and, in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, may elect Interest Periods therefor, all as provided in this
Section and on terms consistent with the other provisions of this Agreement.  A
Borrower may elect different options with respect to different portions of an
affected Revolving Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Revolving Borrowing
and the Loans resulting from an election made with respect to any such portion
shall be considered a separate Revolving Borrowing.  This Section shall not
apply to Swingline Loans, which may not be converted or continued.

 

(b)  To make an election pursuant to this Section, the electing Borrower shall
notify the Applicable Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type, and in the currency, resulting from such
election to be made on the effective date of such election.  Each such Interest
Election Request shall be

 

38

--------------------------------------------------------------------------------


 

irrevocable and shall be made by hand delivery or fax to the Applicable Agent of
a written Interest Election Request in a form approved by the Applicable Agent
and signed by a Financial Officer on behalf of the applicable Borrower (or, in
the case of any Borrowing denominated in US Dollars, by telephonic notification,
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by a Financial Officer on behalf of the applicable Borrower). 
Notwithstanding any other provision of this Section, a Borrower shall not be
permitted to change the currency of any Borrowing or to elect an Interest Period
for LIBOR Loans or EURIBOR Loans that does not comply with Section 2.02(d).

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing;

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)  the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and

 

(iv)  if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

(d)  Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Revolving Borrowing.

 

(e)  If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, (i) in the case of a LIBOR Revolving Borrowing denominated in US
Dollars, such Borrowing shall be converted to an ABR Revolving Borrowing and
(ii) in the case of any other LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, such Borrowing shall be

 

39

--------------------------------------------------------------------------------


 

continued as a Borrowing of the applicable Type and currency for an Interest
Period of one month.

 

(f)  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to any Borrower), then, so long as an Event of Default
is continuing (i) in the case of Borrowings denominated in US Dollars, no
outstanding Revolving Borrowing may be converted to or continued as a LIBOR
Borrowing and, unless repaid, each LIBOR Revolving Borrowing shall be converted
to an ABR Revolving Borrowing at the end of the Interest Period applicable
thereto and (ii) in the case of Borrowings denominated in Alternative
Currencies, unless repaid, each LIBOR Revolving Borrowing and EURIBOR Borrowing
shall be continued as a LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, as applicable, with an Interest Period of one month.

 

SECTION 2.08.  Termination, Reduction and Increase of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$1,000,000 and not less than
US$10,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect thereto and any concurrent prepayment of the Loans in
accordance with Section 2.11, the total Revolving Credit Exposures would exceed
the total Commitments.

 

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

(d)  The Company may from time to time, by written notice to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) executed by
the Company and one or more financial institutions (which may include any
Lender) that are willing to extend a Commitment or, in the case of any such
financial institution that is already a Lender, to increase its Commitment (any
such financial institution referred to in this Section being called an
“Increasing Lender”), cause the total Commitments to be increased by such new or
incremental Commitments of the

 

40

--------------------------------------------------------------------------------


 

Increasing Lenders, in an amount for each Increasing Lender as set forth in such
notice; provided that (i) the aggregate principal amount of any increase in the
total Commitments made pursuant to this Section shall not be less than
US$25,000,000 and the aggregate principal amount of all such increases shall not
exceed US$300,000,000, (ii) each Increasing Lender, if not already a Lender
hereunder, shall be subject to the prior written approval of the Administrative
Agent, each Issuing Bank and the Swingline Lender (which approval shall not be
unreasonably withheld) and (iii) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed Accession Agreement.  New
Commitments and increases in Commitments created pursuant to this Section shall
become effective (A) in the case of an Increasing Lender already a Lender under
this Agreement, on the date specified in the applicable notice delivered
pursuant to this Section and (B) in the case of an Increasing Lender not already
a Lender under this Agreement, on the effective date of the applicable Accession
Agreement.  Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, such Increasing Lender shall thereafter be deemed
to be a party to this Agreement and shall be entitled to all rights, benefits
and privileges accorded a Lender hereunder and subject to all obligations of a
Lender hereunder.  Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) shall become effective under
this Section unless (1) the Administrative Agent shall have received documents
consistent with those delivered under Sections 4.01(b) and 4.01(c) as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase and (2) on the date of such increase, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in
such Sections to a Borrowing being deemed to be references to such increase and
without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company.  Following any
extension of a new Commitment or increase of a Lender’s Commitment pursuant to
this paragraph, any Loans outstanding prior to the effectiveness of such
increase or extension shall continue outstanding until the ends of the
respective Interests Periods applicable thereto, and shall then be repaid and,
if the Borrowers shall so elect, refinanced with new Revolving Loans made
pursuant to Section 2.01 ratably in accordance with the Commitments in effect
following such extension or increase.

 

SECTION 2.09.  Extension of Maturity Date.  The Company may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year;
provided that there shall be no more than two extensions of the Maturity Date
pursuant to this Section.  Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Maturity Date Extension Request from the
Company, advise the Company whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender”, and each Lender declining to agree to a requested extension being
called a “Declining Lender”).  Any Lender that has not so advised the Company
and the Administrative Agent by such day shall be deemed to have declined to
agree to such

 

41

--------------------------------------------------------------------------------


 

extension and shall be a Declining Lender.  If Lenders constituting the Required
Lenders shall have agreed to a Maturity Date Extension Request, then the
Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect.  The decision to agree
or withhold agreement to any Maturity Date Extension Request shall be at the
sole discretion of each Lender.  The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”).  The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date the
Borrowers shall also make such other prepayments of their Loans pursuant to
Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the total Revolving Credit Exposures would not exceed
the total Commitments.  Notwithstanding the foregoing provisions of this
paragraph, the Company shall have the right, pursuant to and in accordance with
Section 2.19(b), at any time prior to the Existing Maturity Date, to replace a
Declining Lender with a Lender or other financial institution that will agree to
the applicable Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender.  Notwithstanding the
foregoing, (a) the Availability Period and the Maturity Date (without taking
into consideration any extension pursuant to this Section 2.09), as such terms
are used in reference to any Issuing Bank or any Letters of Credit issued by
such Issuing Banks or the Swingline Lender or any Swingline Loans made by the
Swingline Lender, may not be extended without the prior written consent of such
Issuing Bank or the Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Bank or the Swingline Lender shall not
have consented to any such extension, (i) such Issuing Bank or the Swingline
Lender, as applicable, shall continue to have all the rights and obligations of
an Issuing Bank or the Swingline Lender, as applicable, hereunder through the
Existing Maturity Date (or the Availability Period determined on the basis
thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.05, 2.15, 2.17, 10.03 and 10.09, as applicable, as to Letters
of Credit or Swingline Loans issued or made prior to such time), and (ii) the
Borrowers shall cause the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank and the Swingline Exposure to be zero no later than the day
on which such LC Exposure or Swingline Exposure, as applicable, would have been
required to have been reduced to zero in accordance with the terms hereof
without giving effect to any effectiveness of the extension of the applicable
Existing Maturity Date pursuant to this paragraph (and, in any event, no later
than the Existing Maturity Date)) and (b) no extension of the Maturity Date
pursuant to this paragraph shall become effective unless on the anniversary of
the Effective Date that immediately follows the date on which the Company
delivers the applicable Maturity Date Extension Request, the conditions set
forth in Section 4.02 shall be satisfied (with all references in such Section to
a Borrowing being deemed to be references to such extension and without giving
effect to the parenthetical in Section 4.02(a)) and, if reasonably requested by
the Administrative Agent, the Administrative

 

42

--------------------------------------------------------------------------------


 

Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company as well as documents consistent
with those delivered under Sections 4.01(b) and 4.01(c) as to the corporate
power and authority of the Borrowers to borrow hereunder after giving effect to
such extension.

 

SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
unconditionally promises to pay to (i) the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan made to such
Borrower on the Maturity Date (in the case of any Declining Lender, without
giving effect to the extension thereof pursuant to Section 2.09) and (ii) the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower on the earlier of the Maturity Date and the first Business Day
after such Swingline Loan is made that is the 15th day or the last day of a
calendar month and that is at least two Business Days after the day on which
such Swingline Loan shall have been made; provided that on each date on which a
Revolving Borrowing is made by a Borrower, such Borrower shall repay all
Swingline Loans then outstanding for the account of such Borrower.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)  The Agents shall maintain accounts in which they shall record (i) the
amount of each Loan made hereunder, the Class, Type and currency thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agents hereunder for the account of the Lenders and each Lender’s share
thereof.

 

(d)  The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error;
provided that the failure of any Lender or any Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans or pay any other amounts due hereunder in accordance
with the terms of this Agreement.

 

(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Company and the Administrative Agent.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

43

--------------------------------------------------------------------------------


 

SECTION 2.11.  Prepayment of Loans.  (a)  Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing of such Borrower in whole
or in part, subject to prior notice in accordance with paragraph (d) of this
Section.

 

(b)  If the total Revolving Credit Exposures shall exceed the total Commitments,
then (i) if any Revolving Borrowings or Swingline Loans are outstanding, (A) on
the last day of any Interest Period for any LIBOR Revolving Borrowing or EURIBOR
Revolving Borrowing and (B) on each other day on which any ABR Revolving
Borrowing or Swingline Loan shall be outstanding, the Borrowers shall prepay
Revolving Borrowings, and Swingline Loans in an aggregate amount equal to the
lesser of (x) the amount necessary to eliminate such excess (after giving effect
to any other prepayment of Loans on such day) and (y) the amount of the
applicable Borrowings referred to in clause (A) or (B), as applicable, and
(ii) if no Revolving Borrowings or Swingline Loans are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(i) in an aggregate amount equal to the lesser of (A) the amount
equal to such excess and (B) the aggregate amount of the LC Exposures.  If the
total Revolving Credit Exposure on the last day of any month shall exceed 105%
of the total Commitments, then the Borrowers shall, not later than the next
Business Day, prepay one or more Revolving Borrowings or Swingline Loans (and,
if no Revolving Borrowings or Swingline Loans are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(i)) in the amount necessary to eliminate such excess.

 

(c)  Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

 

(d)  The applicable Borrower shall notify the Applicable Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by a written notice
signed by a Financial Officer on behalf of the applicable Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing
denominated in US Dollars, not later than 12:00 noon, New York City time,
three Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency or
a EURIBOR Borrowing, not later than 12:00 noon, Local Time, three Business Days
before the date of such prepayment (or, in the case of a prepayment under
paragraph (b) above, as soon thereafter as practicable), (iii) in the case of an
ABR Revolving Borrowing, not later than 12:00 noon, New York City time, on the
date of such prepayment and (iv) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time, on the date of such prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c).  Promptly following
receipt of any such notice, the Applicable Agent shall advise the

 

44

--------------------------------------------------------------------------------


 

Lenders of the contents thereof.  Each optional partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type and currency as provided in
Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.

 

SECTION 2.12.  Fees.  (a)  The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure.  Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, and on the
date on which the Commitments shall have terminated and the Lenders shall have
no Revolving Credit Exposure; provided that facility fees accruing after the
Commitments shall have terminated shall be payable on demand.  All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
0.125% per annum on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

45

--------------------------------------------------------------------------------


 

(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to it) for distribution, in the case of facility fees and
Letter of Credit participation fees, to the Persons entitled thereto.  Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate set forth under the caption “ABR Margin” in the
definition of such term.

 

(b)  The Loans comprising each LIBOR Revolving Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in the
definition of such term.

 

(c)  The Loans comprising each EURIBOR Revolving Borrowing shall bear interest
at the Adjusted EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in
the definition of such term.

 

(d)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(e)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion or continuation of any LIBOR Revolving Loan or any
EURIBO Revolving Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion or continuation.  All interest shall be payable in the currency in
which the applicable Loan is denominated.

 

46

--------------------------------------------------------------------------------


 

(f)  All interest hereunder shall be computed on the basis of a year of
360 days, except that (a) interest on Borrowings denominated in Sterling shall
be computed on the basis of a year of 365 days and (b) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Adjusted LIBO Rate, Adjusted EURIBO Rate or Alternate Base Rate
shall be determined by the Applicable Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:

 

(a)  the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as the case may
be, for such Interest Period; or

 

(b)  the Applicable Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or Adjusted EURIBO Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;

 

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or fax as promptly as practicable thereafter and,
until the Applicable Agent notifies the applicable Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, an affected LIBOR Borrowing or
EURIBOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
LIBOR Borrowing shall (A) if denominated in US Dollars, be continued as an ABR
Borrowing, or (B) otherwise, bear interest, from and after the end of the
immediately preceding Interest Period applicable thereto, at a rate equal to the
rate per annum determined by the Administrative Agent to be representative of
the Lenders’ cost of funding the applicable Loans (with the applicable Borrower
and each Lender agreeing that the Administrative Agent may make such
determination in any manner it determines is reasonable, and that such
determination shall be conclusive) plus the Applicable Rate set forth under the
caption “LIBOR/EURIBOR Margin” in the definition of such term, (iii) any
affected EURIBOR Borrowing shall bear interest, from and after the end of the
immediately preceding Interest Period applicable thereto, at a rate equal to the
rate per annum determined by the Administrative Agent to be representative of
the Lenders’ cost of funding the applicable Loans (with the applicable Borrower
and each Lender agreeing that the Administrative Agent may make such
determination in any manner it determines is reasonable, and that such
determination shall be conclusive) plus the Applicable Rate set forth under the
caption “LIBOR/EURIBOR Margin” in the definition of such term and (iv) any
Borrowing Request for an affected LIBOR Borrowing or EURIBOR Borrowing shall (A)

 

47

--------------------------------------------------------------------------------


 

in the case of a Borrowing denominated in US Dollars, be deemed to be a request
for an ABR Revolving Borrowing or (B) in all other cases, be ineffective.

 

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the Adjusted EURIBO Rate) or any Issuing Bank;

 

(ii)  impose on any Lender, any Issuing Bank or the London or European interbank
market any other condition (other than Taxes) affecting this Agreement or LIBOR
Loans, EURIBOR Loans or any Letter of Credit or participations therein; or

 

(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or EURIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)  If any Lender or Issuing Bank determines in good faith that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company would have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

 

(c)  If the cost to any Lender of making or maintaining any Loan or the cost to
any Lender or any Issuing Bank of participating in, issuing or maintaining any

 

48

--------------------------------------------------------------------------------


 

Letter of Credit to a Borrowing Subsidiary is increased (or the amount of any
sum received or receivable by any Lender or any Issuing Bank (or its applicable
lending office) is reduced) by an amount deemed in good faith by such Lender or
such Issuing Bank, as the case may be, to be material, by reason of the fact
that such Borrowing Subsidiary is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States, such
Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank from time
to time for such increased cost or reduction.

 

(d)  A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section and the manner in which such amount or amounts have been determined,
shall be delivered to the Company and shall be conclusive absent manifest
error.  The Company shall pay or cause the applicable Borrower to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(e)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law or other circumstance giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or an optional prepayment of Loans), (b) the conversion of any LIBOR Loan or
EURIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date or in the amount specified in any notice delivered pursuant hereto or
(d) the assignment of any LIBOR Loan or EURIBOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense (but not for any
anticipated profits) attributable to such event, including, if any of the
foregoing Loans are denominated in any Alternative Currency, the actual costs
and expenses of such Lender attributable to the premature unwinding of any
hedging agreement entered into by such Lender in respect of the foreign currency
exposure attributable to such Loan.  In the case of a LIBOR Loan or EURIBOR
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as
applicable, that would have been applicable to

 

49

--------------------------------------------------------------------------------


 

such Loan (and, for avoidance of doubt, without giving effect to any Applicable
Rate that would otherwise have been applicable thereto), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for deposits of a comparable amount and period from other banks in
the London interbank market.  The Borrowers shall also compensate each Lender
for the loss, cost or expense attributable to any failure by a Borrower to
deliver a timely Interest Election Request with respect to a LIBOR Borrowing or
a EURIBOR Borrowing.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for Taxes except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) required the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b)  In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)  The relevant Borrower shall indemnify each Recipient, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Recipient on or with respect to any payment by or on account
of any obligation of such Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
an Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall

 

50

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)  Each Lender shall severally indemnify the Agents, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the Agents
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agents in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by either Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agents to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agents to the Lender from any other source against any
amount due to the Administrative Agent under this paragraph (e).

 

(f)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which any Borrower is
resident or located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Company (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by law or
reasonably requested by the Company or any Agent, as will permit such payments
to be made without withholding or at a reduced rate; provided that such Lender
has received written notice from the Company advising it of the availability of
such exemption or reduction and containing all applicable documentation
(together, if requested by such Lender, with a certified English translation
thereof).  In addition, any Lender, if reasonably requested by the Company or
any Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or any Agent as will enable the Company
or the Agents to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)  Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

(A)  any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender

 

51

--------------------------------------------------------------------------------


 

under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)  executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

 

52

--------------------------------------------------------------------------------


 

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(g)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified pursuant to this Section (including by the payment
of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section with
respect to Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of the indemnified party,
agrees to repay the amount paid pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event the indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section shall not be construed to require the Administrative Agent, any
Issuing Bank or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Borrower
or any other Person.

 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or

 

53

--------------------------------------------------------------------------------


 

otherwise) prior to the time required hereunder for such payment or, if no such
time is expressly required, prior to 1:00 p.m., Local Time, on the date when
due, in immediately available funds, without any defense, set-off, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Applicable Agent for the account of the applicable
Lenders to such account as the Applicable Agent shall from time to time specify
in one or more notices delivered to the Company, except that payments to be made
directly to an Issuing Bank or the Swingline Lender as provided herein shall be
so directly made and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03
shall be made directly to the Persons entitled thereto.  Each Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder and under each other Loan Document of
principal or interest in respect of any Loan shall be made in the currency of
such Loan; all other payments hereunder and under each other Loan Document shall
be made in US Dollars.  Any payment required to be made by an Agent hereunder
shall be deemed to have been made by the time required if such Agent shall, at
or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Agent to make such payment.

 

(b)  If at any time insufficient funds are received by and available to the
Agents to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
or Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, LC
Disbursements or Swingline Loans to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the

 

54

--------------------------------------------------------------------------------


 

provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (including pursuant to Section 2.09) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

(d)  Unless an Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any Lenders or Issuing Bank hereunder that the such Borrower will not make such
payment, such Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or Issuing Bank, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each applicable Lender or Issuing Bank, as the case may be, severally
agrees to repay to such Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to such Agent, at a rate determined by such Agent in accordance with
banking industry rules on interbank compensation.

 

(e)  If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account any Agent, any Issuing Bank or the Swingline
Lender, then each Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by such Agent for
the account of such Lender to satisfy such Lender’s obligations in respect of
such payment until all such unsatisfied obligations have been discharged or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender pursuant to this
Agreement (including pursuant to Sections 2.04(c), 2.05(e), 2.06(b), 2.18(d) or
10.03(c)), in each case in such order as shall be determined by such Agent in
its discretion.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests any payments under Section 2.15, or if any Loan Party is
required to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous

 

55

--------------------------------------------------------------------------------


 

to such Lender.  The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment and delegation.

 

(b)  If (i) any Lender requests any payments under Section 2.15, (ii) any Loan
Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender
becomes a Declining Lender or (v) any Lender becomes a Non-Consenting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Company shall have received the prior written consent of the Administrative
Agent, each Issuing Bank and the Swingline Lender (which consent shall not
unreasonably be withheld), (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (D) in the case of any
such assignment and delegation resulting from the status of such Lender as a
Declining Lender, the assignee shall have agreed to the applicable Maturity Date
Extension Request and (E) in the case of any such assignment and delegation
resulting from the status of such Lender as a Non-Consenting Lender, such
assignment, together with any assignments by other Non-Consenting Lenders, will
enable the Company to obtain sufficient consents to cause the applicable
amendment, modification or waiver to become effective.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.  Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

 

SECTION 2.20.  Designation of Borrowing Subsidiaries.  The Company may at any
time and from time to time designate, subject to the provisions of this
Section 2.20, any wholly owned Subsidiary as a Borrowing Subsidiary by delivery
to the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company.  As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall make a copy thereof
available to each Lender.  Unless any Lender shall inform the Administrative
Agent within 10 Business Days (or, in the case of any such Subsidiary that is a
Foreign Subsidiary, 15 Business Days) following the receipt of such Borrowing
Subsidiary Agreement by such Lender that it is unlawful

 

56

--------------------------------------------------------------------------------


 

for such Lender to extend credit to such Subsidiary, such Subsidiary shall for
all purposes of this Agreement be a Borrowing Subsidiary and a party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement.  Notwithstanding the preceding sentence, no
Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary at a time when any principal of or interest on any Loan to or any
Letter of Credit issued for the account of such Borrowing Subsidiary shall be
outstanding hereunder; provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Borrowing Subsidiary to make further
Borrowings under this Agreement.

 

SECTION 2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)  facility fees shall continue to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a) only to the extent of the
Revolving Credit Exposure of such Defaulting Lender (excluding any portion
thereof constituting Swingline Exposure or LC Exposure of such Defaulting Lender
that is subject to reallocation under clause (c)(i) below);

 

(b)  the Commitment and the Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof;

 

(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)  the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.04(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(f)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure (in
each case, excluding the portion thereof referred to above) does not exceed the
sum of all Non-Defaulting Lenders’ Commitments;

 

57

--------------------------------------------------------------------------------


 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent or an Issuing Bank (provided that such
Issuing Bank shall immediately also notify the Administrative Agent) (A) first,
prepay the portion of such Defaulting Lender’s Swingline Exposure that has not
been reallocated as set forth in such clause and (B) second, cash collateralize
for the benefit of the Issuing Banks the portion of such Defaulting Lender’s LC
Exposure that has not been reallocated as set forth in such clause in accordance
with the procedures set forth in Section 2.05(i) for so long as such LC Exposure
is outstanding;

 

(iii)  if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)  if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted to give effect to such reallocation;

 

(v)  if all or any portion of such Defaulting Lender’s Swingline Exposure that
is subject to reallocation pursuant to clause (i) above is neither reallocated
nor reduced pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Swingline Lender or any other Lender hereunder, all
facility fees that otherwise would have been payable to such Defaulting Lender
with respect to such portion of its Swingline Exposure shall be payable to the
Swingline Lender until and to the extent that such Swingline Exposure is
reallocated and/or reduced to zero; and

 

(vi)  if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its LC Exposure, and all
participation fees payable under Section 2.12(b) with respect to such portion of
its LC Exposure, shall be payable to the Issuing Banks (and allocated among them
ratably based on the amount of such portion of the LC Exposure of such
Defaulting Lender attributable to Letters of Credit issued by each Issuing Bank)
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d)  so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless in each case it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non-

 

58

--------------------------------------------------------------------------------


 

Defaulting Lenders and/or cash collateral provided by the Borrowers in
accordance with clause (c) above, and participating interests in any such funded
Swingline Loan or in any such issued, amended, renewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with clause (c)(i) above (and such Defaulting Lender shall not participate
therein).

 

(e)  In the event that (i) a Bankruptcy Event with respect to a Lender Parent
shall have occurred following the date hereof and for so long as such Bankruptcy
Event shall continue or (ii) the Swingline Lender or any Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the applicable Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

(f)  In the event that the Administrative Agent, the Company the Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

 

ARTICLE III

 

Representations and Warranties

 

The Company and each other Borrower represents and warrants to the Lenders and
the Issuing Banks that:

 

SECTION 3.01.  Organization; Powers.  Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing (to the extent such
concept is recognized in the jurisdiction of organization thereof) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not be materially
likely to have a Material Adverse Effect, is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding

 

59

--------------------------------------------------------------------------------


 

obligation of each Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries, (c) will not violate any applicable law, rule or regulation or any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries pursuant to the terms of any indenture,
agreement or other instrument binding on the Company or any of its Subsidiaries,
except in each case (other than in the case of clause (b) or (e)), where the
absence of such consent or approval, or the failure to make such registration or
filing, or take such other action, or such violation, default or payment would
not be materially likely, individually or in the aggregate, to have a Material
Adverse Effect.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders (i) its consolidated balance
sheets and statements of operations, stockholders equity and cash flows as of
the end of and for the fiscal year ended October 31, 2010, reported on by
PricewaterhouseCoopers LLP, an independent registered public accounting firm,
and (ii) its consolidated balance sheet and statement of operations and cash
flows as of the end of and for the fiscal quarters ended January 31, 2011,
April 30, 2011 and July 31, 2011, in each case certified by a Financial Officer
of the Company (which certification requirement shall be deemed satisfied by the
execution by a Financial Officer of the certification required to be filed by
the SEC pursuant to Item 601 of Regulation S-K).  Such financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject, in the case of such quarterly financial statements, to normal year-end
adjustments and the absence of footnotes.

 

(b)  Since October 31, 2010, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

SECTION 3.05.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) that would be materially
likely, individually or in

 

60

--------------------------------------------------------------------------------


 

the aggregate, to have a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

(b)  Except with respect to any matters that, individually or in the aggregate,
would not be materially likely to have a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.06.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not resulted and
would not be materially likely to have a Material Adverse Effect.  No Default
has occurred and is continuing.

 

SECTION 3.07.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.08.  Properties.  (a)  Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except where the failure to have such title
or such leasehold interests, individually or in the aggregate, has not resulted
in and would not be materially likely to have a Material Adverse Effect.

 

(b)  Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not be
materially likely to have a Material Adverse Effect.

 

SECTION 3.09.  Federal Reserve Regulations.  No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X.  Not more than 25% of the value of the
assets of the Company individually, or of the Company and the Subsidiaries on a
consolidated basis, subject to any provision of this Agreement under which the
sale, pledge or disposition of assets is restricted (within the meaning of
Regulation U), will consist of margin stock (as defined in Regulation U).

 

SECTION 3.10.  Taxes.  The Company and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said

 

61

--------------------------------------------------------------------------------


 

Tax returns or pursuant to any assessment received by them, except (a) any Taxes
that are being contested in good faith by appropriate proceedings and for which
the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves (to the extent required by GAAP) or (b) to the extent that the
failure to do so would not, individually or in the aggregate, be materially
likely to have a Material Adverse Effect.

 

SECTION 3.11.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would be materially likely to be
expected to have a Material Adverse Effect.

 

SECTION 3.12.  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information (taken as
a whole) furnished by or on behalf of the Borrowers to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time made and at the time so furnished.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

 

(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Lenders and the Issuing Banks and dated the
Effective Date) of (i) Marie Huber, Senior Vice President and General Counsel of
the Company, and (ii) Fenwick & West LLP, counsel for the Company, covering such
matters relating to the Company, this Agreement or the Transactions as the
Administrative Agent shall reasonably request.

 

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the

 

62

--------------------------------------------------------------------------------


 

Transactions and any other legal matters relating to the Company, this Agreement
or the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

 

(f)  The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the Effective Date, all documentation and other
information relating to the Company requested by them for purposes of ensuring
compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

(g)  Prior to or substantially contemporaneously with the effectiveness of this
Agreement, all principal, interest, fees and other amounts due or outstanding
under the Existing Credit Agreement shall have been or shall be paid in full and
the commitments thereunder shall have been or shall be terminated, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) on or prior to October 21, 2011.

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)  The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.05(a))
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

 

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable

 

63

--------------------------------------------------------------------------------


 

Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

SECTION 4.03.  Initial Credit Event for each Borrowing Subsidiary.  The
obligation of the Lenders to make Loans to, and the obligations of the Issuing
Banks to issue Letters of Credit for the account of, any Borrowing Subsidiary is
subject to the satisfaction of the following conditions:

 

(a)  The Administrative Agent (or its counsel) shall have received the Borrowing
Subsidiary Agreement with respect to such Borrowing Subsidiary, duly executed by
all parties thereto.

 

(b)  The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization and legality of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

 

(c)  The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the making of such Loan or issuance of such Letters of
Credit, all documentation and other information relating to such Borrowing
Subsidiary requested by them for purposes of ensuring compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender:

 

(a)  within 90 days after the end of each fiscal year of the Company (or, if
earlier, the date on which the Company files the same with the SEC), a copy of
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
accompanied by a report of PricewaterhouseCoopers LLP or other independent
registered public accounting firm of recognized national standing (without a

 

64

--------------------------------------------------------------------------------


 

“going concern” or like qualification or exception and without any qualification
or exception as to the scope of the related audit) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)  within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, the date on which the Company
files the same with the SEC), a copy of its consolidated balance sheet and
related statements of operations as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year and its related statement of
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and the consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (which
certification requirement shall be deemed satisfied by the execution by a
Financial Officer of the certification required to be filed with the SEC
pursuant to Item 601 of Regulation S-K);

 

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate signed by a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.07
(including whether any Acquisition Indebtedness or Available Unrestricted Cash
has been excluded or deducted, as applicable, from the calculation of Adjusted
Consolidated Total Indebtedness);

 

(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or distributed by the Company to its stockholders
generally, as the case may be; and

 

(e)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, any
other Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.

 

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or

 

65

--------------------------------------------------------------------------------


 

similar site to which the Lenders have been granted access or shall be available
on the website of the SEC at http://www.sec.gov or the website of the Company at
http://www.agilent.com and a confirming notice of such posting or availability
shall have been delivered to the Administrative Agent (it being agreed that such
notice may be delivered by electronic communication to an e-mail address
provided by the Administrative Agent to the Company for such purpose, as such
e-mail address may be modified by the Administrative Agent from time to time). 
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

 

SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent prompt written notice of the following:

 

(a)  the occurrence of any Default;

 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
that would be materially likely to have a Material Adverse Effect;

 

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would be materially likely to be expected to
result in liability of the Company and the Subsidiaries in an aggregate amount
exceeding US$100,000,000; and

 

(d)  any other development that has had, or in the judgment of the Company would
be materially likely to have, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of the Company) and any action
taken or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence.  The Company will, and will cause each Subsidiary to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise permitted by
Section 6.04; provided that this Section shall not require the preservation of
the legal existence of any Subsidiary that is not a Borrower if the Company
shall determine that the preservation of such existence is no longer necessary
or desirable in the conduct of the business of the Company and the Subsidiaries
taken as a whole.

 

SECTION 5.04.  Businesses and Properties.  Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, the Company will, and will cause each Subsidiary
to, at all times (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.

 

66

--------------------------------------------------------------------------------


 

SECTION 5.05.  Payment of Taxes.  The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith, (b) the Company or the applicable Subsidiary has set
aside on its books adequate reserves with respect thereto to the extent required
by GAAP and (c) the failure to make payment pending such contest would not be
materially likely to be expected to have a Material Adverse Effect.

 

SECTION 5.06.  Insurance.  The Company will, and will cause its Subsidiaries, as
appropriate, to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, that the Company and its Subsidiaries
may self-insure up to the same extent as other companies of similar size engaged
in comparable businesses.

 

SECTION 5.07.  Books and Records; Inspection Rights.  The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities, to the extent required by GAAP.  The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Company).

 

SECTION 5.08.  Compliance with Laws.  The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including Environmental Laws and ERISA, applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.09.  Use of Proceeds.  The Borrowers will use the proceeds of the
Loans and the Letters of Credit only for general corporate purposes of the
Company and the Subsidiaries, including to provide liquidity in connection with
any commercial paper program and to finance repurchases of the outstanding
common stock of the Company and acquisitions.  The Borrowers will not permit the
proceeds of any Loan or any Letter of Credit to be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the regulations of the Board of
Governors, including Regulation U or Regulation X.  The Borrowers will not
permit more than 25% of the value of the assets of the Company individually, or
of the Company and the Subsidiaries on a consolidated basis, that are subject to
any provision of this Agreement under which the sale, pledge or disposition of
assets is restricted (within the meaning of Regulation U) to consist of margin
stock (as defined in Regulation U).

 

67

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01.  Subsidiary Indebtedness.  The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
permit to exist any preferred stock or other preferred equity interests, except:

 

(a)  Indebtedness under this Agreement;

 

(b)  Indebtedness, preferred stock or other preferred equity interests existing
on the date hereof and set forth on Schedule 6.01 and extensions, renewals or
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

 

(c)  Indebtedness, preferred stock or preferred equity interests of Subsidiaries
existing at the time they become Subsidiaries and not incurred or issued or sold
in contemplation of their becoming Subsidiaries and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

 

(d)  Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;

 

(e)  Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
any preferred stock or other preferred equity interests of any Subsidiary held
by the Company or any other Subsidiary; provided that no such Indebtedness,
preferred stock or other preferred equity interests shall be assigned to, or
subjected to any Lien in favor of, a Person other than the Company or a
Subsidiary;

 

(f)  Indebtedness of any Subsidiary as an account party in respect of letters of
credit or letters of guarantee, in each case backing obligations that do not
constitute Indebtedness of any Subsidiary;

 

(g)  Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority; and

 

68

--------------------------------------------------------------------------------


 

(h)  other Indebtedness and preferred stock and other preferred equity interests
not expressly permitted by clauses (a) through (g) above; provided that the sum,
without duplication, of (i) the aggregate principal amount of the outstanding
Indebtedness, and the aggregate liquidation preference value of the outstanding
preferred stock and other preferred equity interests, permitted by this
clause (h), (ii) the aggregate principal amount of the outstanding Indebtedness
secured by Liens (including Liens deemed to exist in connection with
Securitization Transactions) permitted by Section 6.02(j) and (iii) the
Attributable Debt in respect of Sale-Leaseback Transactions permitted by
Section 6.03(b) does not at any time exceed the greater of (A) US$400,000,000
and (B) 10% of Consolidated Stockholders’ Equity.

 

SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

 

(a)  Permitted Liens;

 

(b)  Liens created under this Agreement, and Liens on cash collateral provided
by the Borrowers to an Issuing Bank in respect of Collateralized Letters of
Credit as contemplated by Section 2.05(m);

 

(c)  Liens existing on the date hereof and set forth on Schedule 6.02 and any
extensions, renewals or replacements thereof; provided that (i) no such Lien
shall apply to any other assets of the Company or any Subsidiary, other than
improvements and accessions to the subject assets and proceeds thereof, and
(ii) no such Lien shall secure obligations other than those that it secured on
the date hereof and permitted extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof;

 

(d)  Liens on assets existing at the time such assets are acquired by the
Company or a Subsidiary and any extensions, renewals or replacements thereof;
provided that (i) no such Lien is created in contemplation of or in connection
with any such acquisition, (ii) no such Lien shall apply to any other assets of
the Company or any Subsidiary, other than improvements and accessions to the
subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date of such acquisition and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (other than by the amount of any fees,
costs and expenses in connection with such extension, renewal or replacement and
any accrued interest on such obligation);

 

(e)  Liens on assets of any Person at the time such Person becomes a Subsidiary
and any extensions, renewals and replacements thereof; provided that (i) no such
Lien is created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) no such Lien shall apply to any other assets of the Company or
any Subsidiary, other than improvements and accessions to the

 

69

--------------------------------------------------------------------------------


 

subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date such Person becomes a
Subsidiary and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, costs and expenses in connection with such extension, renewal or
replacement and any accrued interest on such obligation);

 

(f)  Liens securing Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Liens
deemed to exist in connection with Capital Lease Obligations) acquired after the
date hereof to the extent such Liens are created at the time of or within 180
days after the acquisition, or the completion of such construction or
improvement, of such fixed or capital assets, and any Liens securing extensions,
refinancings or replacements of such Indebtedness that do not increase the
outstanding principal amount thereof; provided that no such Lien shall apply to
any assets of the Company or any Subsidiary, other than the subject fixed or
capital assets, improvements and accessions thereto and proceeds thereof;

 

(g)  customary Liens arising from or created in connection with the issuance of
trade letters of credit for the account of the Company or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery or equipment in connection
with the purchase of which such letters of credit are issued;

 

(h)  Liens on assets of Subsidiaries securing obligations owed to the Company or
one or more other Subsidiaries;

 

(i)  Liens on cash collateral or government securities to secure obligations
under Hedging Agreements; provided that the aggregate value of any collateral so
pledged does not exceed US$30,000,000 in the aggregate at any time; and

 

(j)  other Liens securing or deemed to exist in connection with Indebtedness and
sales of accounts receivable and interests therein pursuant to Securitization
Transactions; provided that the sum, without duplication, of (i) the aggregate
principal amount of the outstanding Indebtedness secured by Liens or deemed to
exist in connection with Securitization Transactions permitted by this clause
(j), (ii) the aggregate principal amount of the outstanding Indebtedness and the
aggregate liquidation preference value of the outstanding preferred stock and
other preferred equity interests permitted by Section 6.01(h) and (iii) the
Attributable Debt in respect of Sale-Leaseback Transactions permitted by
Section 6.03(b) does not at any time exceed the greater of (A) US$400,000,000
and (B) 10% of Consolidated Stockholders’ Equity.

 

SECTION 6.03.  Sale and Leaseback Transactions.  The Company will not, and will
not permit any Subsidiary to, enter into or be a party to any Sale-Leaseback
Transaction, except:

 

70

--------------------------------------------------------------------------------


 

(a)  Sale-Leaseback Transactions existing on the date hereof and set forth on
Schedule 6.03 and extensions, renewals or replacements of any such
Sale-Leaseback Transaction; provided that the assets subject to any such
extended, renewed or replaced Sale-Leaseback Transaction shall include only the
assets subject thereto on the date hereof, improvements and accessions thereto
and proceeds thereof; and

 

(b)  other Sale-Leaseback Transactions; provided that the sum, without
duplication, of (i) the aggregate Attributable Debt in respect of Sale-Leaseback
Transactions permitted by this clause (b), (ii) the aggregate principal amount
of the outstanding Indebtedness, and the aggregate liquidation preference value
of the outstanding preferred stock and other preferred equity interests,
permitted by Section 6.01(h) and (iii) the aggregate principal amount of the
outstanding Indebtedness secured by Liens (including Liens deemed to exist in
connection with Securitization Transactions) permitted by Section 6.02(j) does
not at any time exceed the greater of (A) US$400,000,000 and (B) 10% of
Consolidated Stockholders’ Equity.

 

SECTION 6.04.  Fundamental Changes.  (a)  The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) assets representing all or substantially all the consolidated
assets of the Company and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving pro forma effect thereto (as if the relevant
transaction and any related incurrence or repayment of Indebtedness had occurred
at the beginning of the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Sections 5.01(a) or
5.01(b) or, prior to the delivery of any such financial statements, at July 31,
2011) no Default shall have occurred and be continuing (i) any Person may merge
into the Company in a transaction in which the Company is the surviving
corporation, (ii) any Person may merge with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (iii) any Subsidiary (other than
a Borrowing Subsidiary) may liquidate or dissolve or, so long as such
transaction does not constitute a transfer or other disposition (in one
transaction or in a series of transactions) of all or substantially all the
consolidated assets of the Company and the Subsidiaries (whether now owned or
hereafter acquired), merge with or into any other Person.

 

(b)  The Company will not, and will not permit any Subsidiary to, engage to any
extent material to the Company and the Subsidiaries on a consolidated basis in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the date of this Agreement and businesses reasonably related or
complementary thereto.

 

(c)  The Company will not permit any other Borrower, while it remains a
Borrower, to cease to be a wholly owned Subsidiary.

 

71

--------------------------------------------------------------------------------


 

SECTION 6.05.  Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; (b) transactions
between or among the Company and the Subsidiaries (or between or among two or
more Subsidiaries) not involving any other Affiliate; and (c) compensation
arrangements for directors or executive officers approved by the Board of
Directors of the Company or the compensation committee of such Board of
Directors; provided that nothing contained in this Section shall prevent the
Company from paying dividends or making other cash distributions to its
stockholders.

 

SECTION 6.06.  Restrictive Agreements.  The Company will not, and will not
permit any Subsidiary to, enter into any agreement that (a) prohibits the
Company or any Subsidiary from creating or permitting to exist any Lien that
secures the Obligations outstanding under this Agreement or (b) restricts the
ability of any Subsidiary to pay dividends or other distributions to the Company
or other Subsidiaries or to make loans or advances to the Company or other
Subsidiaries or to repay loans or advances made by the Company or other
Subsidiaries to it or to Guarantee the Obligations outstanding under this
Agreement; provided that the foregoing shall not apply to:

 

(a)  restrictions or conditions imposed by law or by this Agreement;

 

(b)  restrictions or conditions existing on the date hereof and set forth in
Schedule 6.06 (or to any extension, amendment, modification, renewal or
replacement thereof not expanding the scope of any such restriction or
condition) to the extent such restrictions and conditions apply only to such
Subsidiary and not to any other Subsidiary,

 

(c)  restrictions or conditions that are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as such restrictions or
conditions were not entered into in contemplation of such Person becoming a
Subsidiary;

 

(d)  restrictions or conditions in agreements that represent or secure
Indebtedness of a Foreign Subsidiary, provided that such restrictions or
conditions apply solely to such Foreign Subsidiary;

 

(e)  restrictions or conditions that are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint ventures;

 

(f)  restrictions or conditions on Liens in favor of any holder of Indebtedness
permitted under Section 6.01 and 6.02 but solely to the extent any negative
pledge or other restriction on Liens relates to the property financed by such
Indebtedness, and negative pledge clauses in favor of any holder of Indebtedness
permitted under this Agreement that restrict Liens unless the holder of such
Indebtedness is equally and ratably secured thereby;

 

72

--------------------------------------------------------------------------------


 

(g)  customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or of any assets pending such sale to the extent that
such restrictions and conditions apply only to the Subsidiary or assets that is
or are to be sold and such sale is permitted hereunder;

 

(h)  restrictions and conditions imposed upon any project finance,
securitization or other special purpose Subsidiary in connection with any
incurrence by it of Indebtedness permitted hereunder if (i) the principal
obligations arising under such transaction are solely obligations of such
Subsidiary and are non-recourse to the Company or any other Subsidiary and
(ii) such restrictions apply only to such Subsidiary and not to any other
Subsidiary;

 

(i)  restrictions and conditions imposed on the transfer of licensed
intellectual property and customary provisions in leases, licenses or other
agreements that restrict the assignment, sublease or sublicense of such
agreements or any rights thereunder;

 

(j)  customary financial covenants affecting the maintenance or retention of
assets or capital by a Subsidiary; and

 

(k)  restrictions or conditions imposed by any agreement relating to secured
Indebtedness that is permitted under Section 6.01 and 6.02, to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness.

 

The Company will not permit any restrictive agreements under this Section 6.06
that, individually or in the aggregate, would limit the ability of the
Subsidiaries, taken as a whole, to pay dividends or make distributions to the
Company to the extent that such dividends or distributions are required in order
to enable the Company to perform its obligations under this Agreement.

 

SECTION 6.07.  Adjusted Leverage Ratio.  The Company will not at any time permit
the ratio of (a) Adjusted Consolidated Total Indebtedness at such time to
(b) Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters to be greater than 3.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)  any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

73

--------------------------------------------------------------------------------


 

(b)  any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

(c)  any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

 

(d)  the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to any Borrower’s existence) or 5.09 or in Article VI;

 

(e)  the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

 

(f)  the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable or within any applicable cure period;

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness (or, in the case of any Securitization
Transaction, the purchasers or lenders thereunder or, in the case of any Hedging
Agreement, the counterparties thereto) or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to terminate or
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
property or assets;

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

74

--------------------------------------------------------------------------------


 

(i)  the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)  the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 (net of any available insurance provided by a solvent
and unaffiliated insurer that has not disputed coverage) shall be rendered
against the Company, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or a judgment creditor shall have
attached or levied upon any assets of the Company or any Subsidiary to enforce
any such judgment (but only if such attachment or levy shall not be effectively
stayed);

 

(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would be materially likely to result in liability of the Company and the
Subsidiaries in an aggregate amount in excess of US$100,000,000;

 

(m)  the guarantee of the Company hereunder shall cease to be, or shall be
asserted by the Company not to be, a legal, valid or binding obligation of the
Company; or

 

(n)  a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to

 

75

--------------------------------------------------------------------------------


 

any Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

 

ARTICLE VIII

 

The Agents

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent or London Agent in the heading of this Agreement
and its successors to serve as Administrative Agent and London Agent under the
Loan Documents, and authorizes the Agents to take such actions on its behalf and
to exercise such powers as are delegated to the Agents by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender or an Issuing Bank as any other Lender or Issuing
Bank and may exercise the same as though it were not an Agent, and such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.

 

The Agents shall not have any duties or obligations except those expressly set
forth herein.  Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agents are required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
an Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 10.02), provided that no Agent shall be required to take any
action that, in its opinion, could expose such Agent to liability or to be
contrary to any Loan Document or applicable law, rule or regulation,
and (c) except as expressly set forth herein, the Agents shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by any of them or any of their Affiliates in any
capacity.  The Agents shall not be liable for any action taken or not taken by
them with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as an Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 10.02) or in the absence of their own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a final,
non-appealable judgment of a court of competent jurisdiction).  Each Agent shall
be deemed to have no knowledge of any Default unless

 

76

--------------------------------------------------------------------------------


 

and until written notice thereof is given to such Agent by the Company or a
Lender, and the Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.  Notwithstanding
anything herein to the contrary, the Agents shall not have any liability arising
from any confirmation of the Revolving Credit Exposure or the component amounts
thereof, any Exchange Rate or any US Dollar Equivalent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  Each Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through their respective Related Parties.  The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Company.  Upon any such resignation, the Administrative
Agent (in the case of a resignation by the London Agent) or the Company (in the
case of a resignation by the Administrative Agent) shall have the right, in
consultation with the Required Lenders, to appoint a successor.  If no successor
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Agent shall be the
same as those payable to its

 

77

--------------------------------------------------------------------------------


 

predecessor unless otherwise agreed between the Company and such successor. 
After an Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of the retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon either Agent, any Arranger or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon either Agent, any Arranger or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

The parties agree that none of the Arrangers or Syndication Agents referred to
on the cover page of this Agreement shall, in its capacity as such, have any
duties or responsibilities under this Agreement or any other Loan Document.

 

ARTICLE IX

 

Guarantee

 

In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of each Borrowing Subsidiary.  The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Agent, any Lender or any Issuing Bank to assert any claim or demand or to
enforce any right or remedy against any Borrowing Subsidiary under the
provisions of this Agreement or otherwise; (b) any extension or renewal of any
of the Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

78

--------------------------------------------------------------------------------


 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent, any Lender or any Issuing Bank to any
balance of any deposit account or credit on the books of such Agent, such Lender
or such Issuing Bank in favor of any Borrowing Subsidiary or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right that
any Agent, any Lender or any Issuing Bank may have at law or in equity against
the Company by virtue hereof, upon the failure of any Borrowing Subsidiary to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, any Lender or any Issuing Bank, forthwith pay, or cause to be paid, to
the Administrative Agent, such Lender or such Issuing Bank in cash an amount
equal to the unpaid principal amount of such Obligation then due, together
with accrued and unpaid interest thereon.  The Company further agrees that if
payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or other event, payment of such Obligation in such currency or
at such place of payment shall be impossible or, in the reasonable judgment of
the Administrative Agent or any Lender, not consistent with the protection of
its rights or interests, then, at the election of the Administrative Agent, the
Company shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and each Lender against any losses
or reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Agents, the Issuing Banks
and the Lenders.

 

79

--------------------------------------------------------------------------------


 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.  Notices.  (a)    Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

 

(i)  if to the Company, to it at Agilent Technologies, Inc., 5301 Stevens Creek
Blvd., Santa Clara, California, Attention of Treasurer (Fax No. (408) 553-3417),
with a copy to the Attention of Assistant Treasurer (Fax No. (408) 553-7516);

 

(ii)  if to any Borrowing Subsidiary, to it in care of the Company as provided
in paragraph (a) above;

 

(iii)  if to the Administrative Agent or JPMorgan Chase Bank, N.A., in its
capacity as an Issuing Bank or the Swingline Lender, to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, TX
77002, Attention of Nga Maryann Bui (Fax No. (713) 750-2358);

 

(iv)  if to the London Agent, to J.P. Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of Agency Department (Fax No. 44 207 777 2360), with
a copy to the Administrative Agent as provided under clause (c) above; and

 

(v)  if to any other Issuing Bank or Lender, to it at its address (or fax
number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

(b)  Notwithstanding anything herein to the contrary, notices and other
communications to the Lenders and Issuing Banks hereunder may be delivered or
furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if

 

80

--------------------------------------------------------------------------------


 

such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  Any notices or other communications to the Administrative Agent
or the Company may be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person.

 

(c)  Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

 

SECTION 10.02.  Waivers; Amendments.  (a)  No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the Agents,
the Issuing Banks and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to
Section 2.13(d)), or reduce any fees payable hereunder, without the written
consent of each Lender adversely affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, in each case, without the written consent of each Lender adversely
affected thereby, (iv) change Section 2.08(c) or Section 2.18(b) or 2.18(c) in a
manner that would alter the pro rata sharing of Commitment reductions or
payments required thereby, as the case may be, without the written consent of
each Lender adversely affected thereby, (v) change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) release the Company from,

 

81

--------------------------------------------------------------------------------


 

or limit or condition, its Obligations under Article IX without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be.  Notwithstanding anything else in this Section to the contrary
(A) any amendment of the definition of the term “Applicable Rate” pursuant to
the last sentence of such definition shall require only the written consent of
the Company and the Required Lenders and (B) no consent with respect to any
waiver, amendment or modification of this Agreement or any other Loan Document
shall be required of any Defaulting Lender, except with respect to any waiver,
amendment or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be adversely affected by such amendment, waiver or other
modification.

 

SECTION 10.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents, the Arrangers
and their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for any
Agent, any Issuing Bank or any Lender, in connection with the lawful enforcement
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)  The Company shall indemnify each Agent, each Arranger, each Syndication
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim,

 

82

--------------------------------------------------------------------------------


 

litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether brought by any third party or by
the Company or any of its Affiliates; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

(c)  To the extent that the Company fails to pay any amount required to be paid
by it to any Agent (or any agent thereof), any Issuing Bank or the Swingline
Lender, or any Related Party of any of the foregoing, under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent (or such
sub-agent), such Issuing Bank, the Swingline Lender, or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing for either Agent (or any such sub-agent), any Issuing Bank or the
Swingline Lender in connection with such capacity.

 

(d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for (i) any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

 

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 10.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication
Agents and, to the extent expressly contemplated hereby, the sub-agents of
either Agent and the Related Parties of each of the Agents, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

83

--------------------------------------------------------------------------------


 

(b)  (i) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)  the Company provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred or is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

(B)  the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

 

(C)  each Issuing Bank; and

 

(D)  the Swingline Lender.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A)  except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing; provided further that the Company shall be deemed to have
consented to any such amount unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;

 

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

 

84

--------------------------------------------------------------------------------


 

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(iv)  The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming

 

85

--------------------------------------------------------------------------------


 

the receipt) of any such written consent or with respect to the form of (or any
defect in) such Assignment and Assumption, any such duty and obligation being
solely with the assigning Lender and the assignee.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 

(c)  Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant or requires the approval of all
the Lenders.  The Company agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section and (y) shall not be entitled to receive any greater payment
under Section 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of

 

86

--------------------------------------------------------------------------------


 

Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Company, maintain a register on which it enters the name and
address of each Participant to which it has sold a participation and the
principal amounts (and stated interest) of each such Participant’s interest in
the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent, any
Arranger, any Syndication Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee, LC Disbursement or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 10.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter

 

87

--------------------------------------------------------------------------------


 

agreements with respect to fees payable to the Agents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of any Loan Party against any of and all the
obligations then due of such Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender or
Issuing Bank shall have made any demand under this Agreement.  The rights of
each Lender, each Issuing Bank and each of their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank or Affiliate may have.

 

SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)  Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each Loan Party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding brought by it or any of its Affiliates shall be brought,
and shall be heard and determined, exclusively in such New York State or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided

 

88

--------------------------------------------------------------------------------


 

by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Loan Party or
any of its respective properties in the courts of any jurisdiction.

 

(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12.  Confidentiality; Non-Public Information.  (a)  Each
Agent, Issuing Bank and Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any Governmental Authority or any
other regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar

 

89

--------------------------------------------------------------------------------


 

legal process (but only after giving prompt written notice to the Company, to
the extent permitted by law, of any such requirement or request (except with
respect to any audit or examination conducted by any Governmental Authority) so
that the Company may seek a protective order or other appropriate remedy and/or
waive compliance with this Section), (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
(vii) with the consent of the Company or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to any Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Company.  For the purposes
of this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)  Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by any Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI.  Each
Lender represents to the Borrowers and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.

 

(c)  The Borrowers and each Lender acknowledge that, if information furnished by
the Borrowers pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that the Company has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Company has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives.  The Company agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Company that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such

 

90

--------------------------------------------------------------------------------


 

designation by the Company without liability or responsibility for the
independent verification thereof.

 

SECTION 10.13.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 10.14.  Conversion of Currencies.   (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto (including
any Borrowing Subsidiary) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.

 

(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

 

SECTION 10.15.  USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the USA Patriot
Act.

 

91

--------------------------------------------------------------------------------


 

SECTION 10.16.  No Fiduciary Relationship.  Each Borrower, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Arrangers, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of any Agent, any
Arranger, any Lender, any Issuing Bank or any of their Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.  The Agents, the Arrangers, the Lenders, the Issuing Banks and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Borrower and its Affiliates, and none of the Agents, the
Arrangers, the Lenders, the Issuing Banks or their Affiliates has any obligation
to disclose any of such interests to any Borrower or its Affiliates.  To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it or any of its Affiliates may have against the Agents, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

[The remainder of this page has been left blank intentionally]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AGILENT TECHNOLOGIES, INC.,

 

 

 

by

 

 

 

/s/ Hilliard C. Terry, III

 

 

Name: Hilliard C. Terry, III

 

 

Title: Vice President, Treasurer

 

[Signature Page to Agilent Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
Swingline Lender and an Issuing Bank,

 

 

 

by

 

 

/s/ Ann B. Kerns

 

 

Name: Ann B. Kerns

 

 

Title: Vice President

 

 

 

J.P. MORGAN EUROPE LIMITED,
as London Agent,

 

 

 

by

 

 

/s/ Ching Loh

 

 

Name: Ching Loh

 

 

Title: Associate

 

[Signature Page to Agilent Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 

 

 

 

Name of Institution: Bank of America N.A.

 

 

 

by 

 

 

 

/s/ Sugeet Manchanda Madan

 

 

Name: Sugeet Manchanda Madan

 

 

Title: Director

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 

 

 

 

Name of Institution: CITIBANK, N.A.

 

 

 

by 

 

 

 

/s/ Susan M. Olsen

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 

 

 

 

Name of Institution: Barclays Bank PLC

 

 

 

by 

 

 

 

/s/ Diane Rolfe

 

 

Name: Diane Rolfe

 

 

Title: Director

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 

 

 

 

Name of Institution: BNP Paribas

 

 

 

by 

 

 

 

/s/ Mathew Harvey

 

 

Name: Mathew Harvey

 

 

Title: Managing Director

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by 

 

 

 

/s/ Jamie Dillon

 

 

Name: Jamie Dillon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 

 

 

 

Name of Institution: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

by 

 

 

 

/s/ Christopher Reo Day

 

 

Name: Christopher Reo Day

 

 

Title: Vice President

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by 

 

 

 

/s/ Sanja Gazahi

 

 

Name: Sanja Gazahi

 

 

Title: Associate

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 

 

 

 

Name of Institution: DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

by 

 

 

 

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by 

 

 

 

/s/ Wolfgang Winter

 

 

Name: Wolfgang Winter

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 

 

 

 

Name of Institution: Wells Fargo Bank

 

 

 

by 

 

 

 

/s/ Meggie Chichioco

 

 

Name: Meggie Chichioco

 

 

Title: Managing Director

 

 

 

 

 

For any Lender that requires a second signature line:

 

 

 

by 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------